Denied and Opinion Filed March 23, 2020




                                    S     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-20-00385-CV

         IN RE OMAR HENRY ON BEHALF OF E.M.H., A MINOR, Relator

               Original Proceeding from the 416th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 416-56857-2018

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                             Opinion by Justice Evans
      Before the Court is relator’s March 20, 2020 petition for writ of mandamus in

which relator seeks a writ of mandamus to compel the trial court to return E.M.H.

to relator father’s care, restore his parental rights, and impose child support

obligations on the mother. Relator’s petition does not comply with the requirements

for filing a petition for mandamus. See TEX. R. APP. P. 52.3. Further, entitlement

to mandamus relief requires relator to show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition and mandamus record, we conclude relator has failed to show
he is entitled to the relief requested. Accordingly, we deny relator’s petition for writ

of mandamus. See TEX. R. APP. P. 52.8(a).




                                            /David Evans/
                                            DAVID EVANS
                                            JUSTICE
200385F.P05




                                          –2–